No question of law which requires consideration is presented. Whether the defendant reasonably understood the contract to give him the right of return was a question of fact. That fact being found for him, there was no contract to accept the goods upon delivery. Not having agreed to accept and keep the goods, the defendant is not liable for not doing so. Evidence of the *Page 590 
defendant's general custom was excluded. The salesman's statement that he could use the defendant better than before raised the question how he had before used him. The defendant could tell the jury what he knew about it. His credibility was for them.
Exceptions overruled.
YOUNG, J., did not sit: the others concurred.